Citation Nr: 0904641	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  05-16 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina




THE ISSUES

1.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).  

2.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected right knee chondromalacia.  

3.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected left knee chondromalacia.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The veteran served on active military duty from February 1984 
to April 1999.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the RO.  

The veteran testified at a hearing before the undersigned 
Veterans Law Judge sitting at the RO in September 2006, and a 
transcript is of record.  

This case was remanded in March 2007 and has been returned to 
the Board for review.  

In statements to the Board, the veteran reports having 
inservice treatment for increased psychiatric symptoms.  To 
the extent that he is claiming service connection for an 
innocently acquired psychiatric disorder other than PTSD, 
this matter has not been formally adjudicated or otherwise 
developed for appellate review at this time .  Hence, it is 
referred to the RO for all indicated action.  



FINDINGS OF FACT

1.  The veteran is not shown to have engaged in combat with 
the enemy during his extended period of active service.  

2.  A diagnosis of PTSD that is shown to be due to a verified 
or potentially verifiable stressor related to the veteran's 
active service is not demonstrated.  

3.  The service-connected bilateral knee disability currently 
is shown to be manifested by complaints of pain, crepitus and 
degenerative changes, but a functional loss that equates with 
flexion being limited to 60 degrees or less or extension 
limited to less than 10 degrees for either knee is not 
demonstrated; neither findings of lateral instability or 
recurrent subluxation nor episodes of locking or effusion are 
shown.  



CONCLUSIONS OF LAW

1.  The veteran does not have a disability manifested by PTSD 
due to disease or injury that was incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).

2.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected right knee 
chondromalacia are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a including Diagnostic Codes 
5003, 5014, 5260, 5261 (2008).  

3.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected left knee chondromalacia 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a including Diagnostic Codes 5003, 
5014, 5260, 5261 (2008).  



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Review of the record reveals that all appropriate notice and 
development has been accomplished.  See 38 U.S.C.A. §§ 5100 
et seq.  Examinations have been conducted.  

Notice as to what evidence is needed, as well as the type of 
evidence necessary to establish a disability rating and 
effective date for that disability, has been provided.  
Letters of March 2003, May 2004, June 2004, January 2005, 
March 2006, April 2006, and March 2007 provided pertinent 
notice and development information as to the issues under 
review.  

In considering a claim for increased compensation, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

The letters sent to the veteran regarding the claims for 
higher ratings did not fully comply with the dictates 
outlined in Vazquez.  

However, in this case, the Board finds that any defect in 
notice did not affect the essential fairness of the 
adjudication because the veteran had a meaningful opportunity 
to participate in the adjudication of his claims such that 
the essential fairness of the adjudication was not affected.  

The veteran has been issued a Statement of the Case (SOC) 
which included the necessary information applicable to his 
claims.  He has been given ample opportunity to respond to 
the rating decision and SOC, which adequately explained the 
criteria for increased rating.  

Moreover, he is represented by a recognized service 
organization, and in numerous documents, has been informed of 
what he needed to substantiate his claims.  There is no 
showing that there is additional evidence that should be 
obtained, or that additional notice that should be provided.  

The Board notes that the veteran submitted additional 
evidence subsequent to the issuance of a September 2008 
supplemental statement of the case (SSOC) without a waiver of 
consideration by the RO; specifically, an October 2008 
statement regarding stressors.  

This information is, for the most, is similar to statements 
provided earlier.  As this evidence is duplicative in nature, 
the Board will not cause additional delay in the adjudication 
of the case by remanding it back to the RO for review.  

Moreover, at his March 2008 VA examination, the veteran 
reported that he was receiving Social Security Administration 
(SSA) benefits for various disabilities.  

In light of the recent VA examination, which adequately 
reflects the full extent of his current service-connected 
bilateral knee disability, the Board will not delay 
adjudication in order to obtain the reported SSA records.  

The veteran has not indicated that the SSA record would show 
increased disability in support of his claim or asserted that 
the conditions have worsened since the March 2008 VA 
examination.  

In sum, there is no evidence of any VA defect in notifying or 
assisting the veteran that reasonably affects the fairness of 
this adjudication.  

The Board's analysis in this case will focus specifically on 
what evidence is needed to substantiate the claims and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claims.  

The record includes the veteran's own statements, his 
spouse's lay statements; his service treatment and personnel 
records; his VA medical records; his private medial records; 
his Vet Center reports; information from the Center for Unit 
Records and Research (CURR), and reports of VA examinations 
conducted in March 2003, May 2004, May 2006 and March 2008, 
as well as a June 2008 addendum to the March 2008 report.  


Entitlement to service connection for PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110 1131; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)]; a link, established by medical evidence, between the 
veteran's current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  

In reviewing the inservice treatment records an October 1995 
Medical Board report shows that the veteran received 
psychiatric treatment for adjustment disorder with mixed 
disturbance of emotion and conduct.  He was placed on six 
months limited duty after he endorsed assaultive ideation.  
Reportedly, this increased to homicidal proportions directed 
at his chain of command.  An April 1996 clinical note shows a 
diagnosis of adjustment disorder, resolved.  

The post service record contains a clinical report dated in 
early 2003 from a service medical facility.  The report shows 
that, subsequent to an altercation with his spouse when the 
veteran expressed suicidal ideation, a psychiatric evaluation 
was recommended.  The diagnoses included those of PTSD, major 
depression and dysthymic disorder.  The VA outpatient records 
contain other notations of a diagnosis of PTSD.  

While there are diagnoses of PTSD, the claim must be denied 
in the absence of the other essential criteria for 
establishing service connection for PTSD, that is, credible 
supporting evidence that the claimed in-service stressors 
actually occurred.  In that regard, the United States Court 
of Appeals for Veterans Claims (Court) has determined that 
medical evidence is inadequate where medical opinions consist 
of general conclusions based on history furnished by the 
appellant and on unsupported clinical evidence.  See Black v. 
Brown, 5 Vet. App. 177 (1993).  

A review of the record reflects that the veteran's DD Form 
214 (Report of Transfer or Discharge), from his period of 
active service contains no reference to any combat citations.  
Likewise, other administrative records on file do not show 
that the veteran was entitled to receive any awards or 
decorations appropriate to his branch of service denoting 
participation in combat with the enemy.  

The administrative records relate that he served at the Naval 
Station in Guantanamo Bay, Cuba between 1991 and 1994.  

Where a veteran-claimant did not serve in combat or the 
stressor is not related to combat, his lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor.  See West (Carleton) v. Brown, 7 Vet. App. 
70, 76 (1994); see also Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Instead, the record must contain evidence that 
corroborates his testimony as to the occurrence of the 
claimed stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d), (f).  

As to the veteran's claimed in-service stressors, in 
September 2004 and May 2006, the veteran reported stressors 
that included participation in rescue recovery of a sailor; 
involvement in recovery mission on the USS Stark that was hit 
by a missile; providing post recovery help in evaluating 
personnel on the USS Stark; and guarding hostile Haitian 
detainees at Guantanamo Bay, Cuba.  

At his hearing, the veteran testified that his stressors 
included serving on the USS Taylor that assisted the USS 
Stark after it was attacked in the Persian Gulf.  As a cook, 
he reported helping with body bags and storing them in food 
freezers on the ship.  

As part of his duties aboard the USS Taylor, the veteran also 
reported as assisting in mine sweeping activity.  He reported 
being strapped in a harness apparatus and suspended overboard 
to search for mines.  

At Guantanamo Bay, Cuba, the veteran reports witnessing 
fights and killings among the detainees.  He also provided 
security, which at times, entailed hand to hand fights with 
detainees.  

He submitted a copy of a Joint Service Achievement Medal for 
supplying high quality food support for migrants in support 
of a Joint Task Humanitarian mission at Camp Buckeley from 
August to November 1992.  

Significantly, the veteran has not provided specific 
information or other evidence that would service to permit 
independent verification of any of the described incidents.  
In fact, the Board reviewed this evidence and in a March 2007 
letter the RO requested that the veteran submit more detail 
accounts in order to submit to the U.S. Army and Joint 
Services Records Research Center (JSRRC).  

An April 2007 CURR report noted that, in May 1987, the USS 
Stark was struck by an Iraqi missile.  It listed the death 
toll, as well as, the names of the ships that assisted in 
rescue operations.  However, it did not locate information 
documenting that the USS Taylor or the veteran helped to 
evacuate personnel.  

Furthermore, the veteran underwent VA examinations in May 
2006 and March 2008.  Both examiners noted that, if the 
veteran's claimed stressors were verified, his treatment 
history was consistent with PTSD.  However, both examiners 
noted that the veteran's stressors statements were vague and 
at times irrelevant.  

As noted, in a case where the veteran did not serve in 
combat, the Board may not grant service connection for PTSD 
without independently verifiable evidence of the in-service 
occurrence of the claimed stressors.  

The veteran's own statements regarding the identified events 
are vague and lack sufficient details that would permit 
further efforts at verification.  Further, the veteran has 
not provided any competent evidence to substantiate his own 
assertions about these claimed stressors.  

Additionally, the veteran's service personnel and treatment 
records are also unremarkable for potentially verifiable 
stressor information.  Lacking greater specificity in the 
statements from the veteran, the Board finds that further 
action to attempt to corroborate the claimed stressors would 
be unavailing.  

The weight of the evidence does not serve to establish that 
the veteran is suffering from PTSD that can be linked to a 
documented stressor or other event or incident of his active 
service.  Thus, the claim of service connection for PTSD must 
be denied on this record.  

The veteran may apply to reopen his claim in the future by 
submitting competent evidence to independently corroborate a 
service stressor or by providing additional detailed 
information as would permit VA to undertake stressor 
verification through official channels.  See 38 C.F.R. § 
3.159(c) (2).  

As the preponderance of the evidence is against the claim for 
service connection for PTSD, the benefit-of-the-doubt rule 
does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990). 


Entitlement to an increased rating for the bilateral knee 
disability.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

The Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.  

Service connection was granted for chondromalacia for the 
right and left knees in a July 2001 rating action.  A 
noncompensable evaluation was assigned for each knee, 
effective in June 2000.  The veteran filed his current claim 
in January 2003.  In an April 2003 rating action the RO 
increased the evaluation for each knee to 10 percent 
disabling, effective in September 2001.  

Even though the RO increased the schedular ratings for the 
veteran's bilateral knee disability during the appeal, the 
issue of entitlement to a higher rating remained on appeal, 
as the veteran has not indicated his desire to withdraw that 
issue.  See AB v. Brown, 6 Vet. App. 35 (1993).   

The veteran has been awarded a 10 percent rating for each 
knee under Diagnostic Code 5014, analogous to osteomalacia.  
Osteomalacia can be rated as analogous to degenerative 
arthritis, and in accordance with Diagnostic Code 5260, 
limitation of flexion of the knee warrants a no percent 
rating when it limited to 60 degrees.  A 10 percent rating is 
for application when it is limited to 45 degrees, and a 20 
percent rating is assignable when it is limited to 30 
degrees.  

Diagnostic Code 5261 provides for the evaluation of 
limitation of extension of the knee.  A no percent rating is 
for application when extension is limited to 5 degrees.  A 10 
percent rating is warranted when extension of the knee is 
limited to 10 degrees, and a 20 percent rating is warranted 
with restriction to 15 degrees.  

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71.  Plate II shows 
that normal flexion and extension of the knee is from 0 
degrees to 140 degrees.  

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.  

Without addressing his complaints of pain, neither knee 
disability is shown to be productive of an actual restriction 
of flexion that would be compensable.  The range of flexion 
has ranged from 92 to 135 degrees on either side.  

In regard to extension, the most recent report of VA 
examination in March 2008 shows that he lacked 10 degrees of 
extension in each knee.  Therefore, this approximates a 10 
percent rating, but no higher.  

The Board, in considering DeLuca v. Brown in this case, notes 
that the VA examination reports show that the veteran has 
complained of intermittent pain in his knees.  The 
precipitating factors for the pain included prolonged 
standing or sitting, ambulation or climbing stairs.  

VA magnetic resonance imaging (MRI) in May 2002 noted a small 
Baker's cyst on the left knee and minimal blunting of the 
right knee anterior horn of the medial meniscus.  The 
examiner noted that this might be indicative of a small tear 
or degenerative post-traumatic fraying and blunting.  
Patellar spurring was noted on VA X-rays in May 2004.  

So, the veteran is shown to experience some level of 
incapacity due to pain in his knees.  However, in addressing 
the assignment of a rating higher than 10 percent, this 
additional functional loss due to pain or other factors is 
not shown to equate with a restriction of flexion to 30 
degrees or extension to 15 degrees.  

In addition, other findings reflective of increased 
disability of either knee are not shown.  No neurological 
deficit has been identified.  He also is not shown to have 
instability or subluxation of either knee on comprehensive VA 
examination.  

Still further, the VA examiners have found that his knee 
motion is not additionally limited by fatigue, weakness or 
lack of endurance.  In March 2008, on repetitive motion 
study, there was no related loss of motion, and his 
functional capacity was not additionally limited by fatigue, 
incoordination or weakness.  

This is supported by other medical findings showing no heat, 
redness, swelling, effusion, drainage, abnormal movement or 
abnormal gait that would suggest a higher level of 
impairment.  Significantly, episodes of locking or effusion 
are not otherwise shown.  Thus, in considering his pain and 
other factors, a rating higher than 10 percent for either 
knee under the applicable criteria is not warranted.  

While there are other diagnostic codes concerning impairment 
of the knees that provide for a higher rating, the 
manifestations required for a higher rating are not shown.  
Thus, after consideration of the entire record, the Board 
finds that the preponderance of the evidence is against the 
claims for increase.  


ORDER

Service connection for PTSD is denied.  

An evaluation in excess of 10 percent for the service-
connected right knee chondromalacia is denied.  

An evaluation in excess of 10 percent for the service-
connected left knee chondromalacia is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  



 Department of Veterans Affairs


